Opinion by
Evans, J.
The sample consists of a red glass article in the shape of a globe about 6 inches in diameter. There was testimony that they are used in connection with small cups in which water, oil, and a wick are placed, and are not used for the purpose of illumination but by religious precept or custom before the pictures or statues of saints. On the authority of United States v. General Display Case Co. (21 C. C. P. A. 542, T. D. 46976) the claim at 60 percent under paragraph 218 (f) was sustained.